              Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 1 of 7

   Karma M. Giulianelli (SBN 184175)                 Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                 paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                  FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                      LLP
 3 Denver, Colorado 80202                            Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                         San Francisco, CA 94111
 4                                                   Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                       cvarney@cravath.com
 6 850 Third Avenue                                  CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                825 Eighth Avenue
 7 Tel.: (212) 687-1980                              New York, New York 10019
                                                     Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation         Counsel for Plaintiff Epic Games, Inc. in Epic
                                                     Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com
11 HAGENS BERMAN SOBOL SHAPIRO LLP
   1301 Second Ave., Suite 2000
12 Seattle, WA 98101
   Telephone: (206) 623-7292
13
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and

15 Attorneys for Pure Sweat Basketball, Inc.

16 Bonny E. Sweeney (SBN 176174)
   bsweeney@hausfeld.com
17 HAUSFELD LLP
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                           NOTICE OF FORTHCOMING COMPLAINT AMENDMENT
                                       Case No. 3:21-md-02981-JD
             Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 2 of 7


 1                            UNITED STATES DISTRICT COURT

 2                         NORTHERN DISTRICT OF CALIFORNIA
 3
                                  SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                             Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                        NOTICE OF EPIC GAMES INC.’S AND
 8                                                    DEVELOPER PLAINTIFFS’ INTENT TO
     Epic Games Inc. v. Google LLC et al., Case       AMEND COMPLAINTS
 9   No. 3:20-cv-05671-JD
                                                      Courtroom: 11, 19th Floor
10   In re Google Play Consumer Antitrust             Judge: Hon. James Donato
     Litigation, Case No. 3:20-cv-05761-JD
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  1
                              NOTICE OF INTENT TO AMEND COMPLAINT
                                      Case No. 3:21-md-02981-JD
               Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 3 of 7




 1          Ahead of the holiday weekend, in light of the scheduled July 22, 2021 argument on the

 2   defendants’ pending Omnibus Motion to Dismiss (Case No. 3:21-md-02981-JD, Dkt. 21), Epic

 3   Games, Inc. (“Epic”) and plaintiffs in In re Google Play Developer Antitrust Litigation

 4   (“Developer Plaintiffs”) write to inform the Court of their intent to amend their complaints in

 5   light of document discovery obtained to date. Epic informed all other parties in this MDL action

 6   (with Epic, the “Parties”) of its intent to amend its complaint based on documents uncovered in

 7   discovery to date, and tendered a draft of its proposed amended complaint to Google on June 29,

 8   2021. In light of Epic’s amendment, Developer Plaintiffs have also decided to amend their
 9   complaint at this time, based on document discovery reviewed to date. Developer Plaintiffs have
10   not yet prepared a draft of their proposed amended complaint. Epic and Developer Plaintiffs
11   intend to file their proposed amended complaints—with consent of defendants or pursuant to a
12   motion—by July 21, 2021.
13          Plaintiffs in the Consumer Antitrust Litigation (“Consumer Plaintiffs”) are prepared to

14   proceed with oral argument on July 22, 2021, on their operative complaint, as they believe their

15   current allegations are sufficient to overcome the pending motion to dismiss. And while

16   discovery to date has revealed additional facts supporting their claims, Consumer Plaintiffs’

17   preferred course would be for the motion to dismiss to be heard at this juncture and to seek leave

18   to amend then, if appropriate. If the Court prefers omnibus briefing and a single hearing on a

19   motion to dismiss, however, Consumer Plaintiffs reserve their right to seek leave to amend their

20   complaint in accordance with any guidance by the Court.

21          The Parties have begun to meet and confer regarding defendants’ position with respect to

22   the proposed amendments and the schedule for any necessary briefing or the filing of responsive

23   pleadings. The Parties will provide the Court with an update in the Joint Case Management

24   Statement due July 15, 2021.

25

26

27

28
                                                      2
                                  NOTICE OF INTENT TO AMEND COMPLAINT
                                          Case No. 3:21-md-02981-JD
             Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 4 of 7




     Dated: July 2, 2021                CRAVATH, SWAINE & MOORE LLP
 1                                        Christine Varney (pro hac vice)
 2                                        Katherine B. Forrest (pro hac vice)
                                          Darin P. McAtee (pro hac vice)
 3                                        Gary A. Bornstein (pro hac vice)
                                          Timothy G. Cameron (pro hac vice)
 4                                        Yonatan Even (pro hac vice)
                                          Lauren A. Moskowitz (pro hac vice)
 5
                                          Omid H. Nasab (pro hac vice)
 6                                        Justin C. Clarke (pro hac vice)
                                          M. Brent Byars (pro hac vice)
 7
                                        FAEGRE DRINKER BIDDLE & REATH LLP
 8                                        Paul J. Riehle (SBN 115199)
 9                                      Respectfully submitted,
10
                                        By:       /s/ Yonatan Even
11                                                Yonatan Even

12                                                Counsel for Plaintiff Epic Games, Inc.
13

14   Dated: July 2, 2021                BARTLIT BECK LLP
                                          Karma M. Giulianelli
15
                                        KAPLAN FOX & KILSHEIMER LLP
16                                        Hae Sung Nam
17

18                                      Respectfully submitted,

19                                      By:         /s/ Karma M. Giulianelli
                                                   Karma M. Giulianelli
20
                                                  Co-Lead Counsel for the Proposed Class in
21                                                In re Google Play Consumer Antitrust
22                                                Litigation

23

24

25

26

27

28
                                              3
                           NOTICE OF INTENT TO AMEND COMPLAINT
                                   Case No. 3:21-md-02981-JD
             Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 5 of 7




     Dated: July 2, 2021                PRITZKER LEVINE LLP
 1                                        Elizabeth C. Pritzker
 2
                                        Respectfully submitted,
 3
                                        By:         /s/ Elizabeth C. Pritzker
 4                                                 Elizabeth C. Pritzker
 5
                                                  Liaison Counsel for the Proposed Class in
 6                                                In re Google Play Consumer Antitrust
                                                  Litigation
 7

 8   Dated: July 2, 2021                HAGENS BERMAN SOBOL SHAPIRO LLP
                                          Steve W. Berman
 9
                                          Robert F. Lopez
10                                        Benjamin J. Siegel

11                                      SPERLING & SLATER PC
                                          Joseph M. Vanek
12                                        Eamon P. Kelly
13                                        Alberto Rodriguez

14
                                        Respectfully submitted,
15
                                        By:       /s/ Steve W. Berman
16                                                Steve W. Berman
17
                                                  Co-Lead Interim Class Counsel for the
18                                                Developer Class and Attorneys for Plaintiff
                                                  Pure Sweat Basketball
19

20

21

22

23

24

25

26

27

28
                                              4
                           NOTICE OF INTENT TO AMEND COMPLAINT
                                   Case No. 3:21-md-02981-JD
             Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 6 of 7




     Dated: July 2, 2021                HAUSFELD LLP
 1                                        Bonny E. Sweeney
 2                                        Melinda R. Coolidge
                                          Katie R. Beran
 3                                        Scott A. Martin
                                          Irving Scher
 4

 5
                                        Respectfully submitted,
 6
                                        By:       /s/ Bonny E. Sweeney
 7                                                Bonny E. Sweeney
 8                                                Co-Lead Interim Class Counsel for the
                                                  Developer Class and Attorneys for Plaintiff
 9
                                                  Peekya App Services, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5
                           NOTICE OF INTENT TO AMEND COMPLAINT
                                   Case No. 3:21-md-02981-JD
               Case 3:21-md-02981-JD Document 51 Filed 07/02/21 Page 7 of 7




                                        E-FILING ATTESTATION
 1

 2                  I, Yonatan Even, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                   /s/ Yonatan Even
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
                                   NOTICE OF INTENT TO AMEND COMPLAINT
                                           Case No. 3:21-md-02981-JD
